JANVIER, J.
(dissenting).
At the time Cox received from Union Automobile Ins. Co., the $100 in question, and executed the subrogation in favor of the insurance company and against Associated Motors, Inc., he, Cox, had already been paid in full either by Associated Motors, Inc., agents for the Ford Motor Company, or by the Ford Motor Company itself for any loss he had sustained. I say this because I cannot but feel that, when the Associated Motors, Inc., or the Ford Motor Company, or both, voluntarily, as it is said, repaired Cox’s automobile and repainted it, there must have been some realization of the fact that there was, to some extent, liability for the fire. At any rate, when the work was done by these companies and was accepted by Cox, he well knew that any subrogation which he might thereafter execute would have absolutely no value as against them. It is my belief that, when the Union Automobile Ins. Co. brought its suit against the Associated Motors, Inc., under the subrogation, there was no possibility of its recovering because the Associated Motors, Inc., having repaired Cox’s automobile, was no longer liable to him and therefore could no longer be liable to his subrogee. At the time the insurance company paid Cox, I am convinced that it had no knowledge that the subrogation which it took from Cox was absolutely worthless. It seems to me that the law applicable is well stated in Chickasaw County Farmers’ Mutual Fire Ins. Co. vs. Weller, 98 Iowa 731, 68 N. W. 443, in the' syllabus of which appears the following:
"Where insured property is destroyed by fire negligently set out by a railroad company, and the owner settles with the railroad company, and afterwards, without informing the insurance company of such fact, receives from the insurance company payment for the loss, the latter may recover from him the money so paid.”
I therefore respectfully dissent.